                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    SOUTHWESTERN CONSTRUCTION INC,                        CASE NO. C19-0578-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    C4 ENGINEERING & INTEGRATION LLC, et
      al.,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court pursuant to the parties’ stipulation and proposed
18
     order vacating the entry of default and dismissing the action without prejudice (Dkt. No. 26).
19
     Finding good cause, the Court hereby VACATES the entry of default against Defendant C4
20
     Engineering and Integration, LLC (“C4”). See Fed. R. Civ. P. 55(c).
21
            Plaintiff Southwestern Construction, Inc., and Defendants Hartford Insurance Company
22
     and Sentinel Insurance Company have filed a stipulation to a dismissal without prejudice. (See
23
     Dkt. No. 26). Defendant C4 has not appeared in this action. Pursuant to Federal Rule of Civil
24
     Procedure 41(a)(1)(A)(ii), the parties’ stipulation is self-executing, and this action is
25
     DISMISSED without prejudice and without an award of costs or attorney fees to either party.
26


     MINUTE ORDER
     C19-0578-JCC
     PAGE - 1
 1   The Clerk is directed to CLOSE this case.

 2          DATED this 18th day of October 2019.

 3                                                 William M. McCool
                                                   Clerk of Court
 4
                                                   s/Tomas Hernandez
 5
                                                   Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0578-JCC
     PAGE - 2
